Case 1:21-cv-00272-MSM-LDA Document 9 Filed 08/20/21 Page 1 of 1 PagelD #: 124

UNITED STATES DISTRICT COURT

 

For the
DISTRICT OF RHODE ISLAND
Plaintiff, CASE No. 1:21-cv-00272-MSM-LDA
Department of Children, Youth
And Families
VS.
Defendant,
Carline Vilbon

 

DATED: August 20, 2021

AFFIDAVIT IN SUPPORT OF MOTION TO PROCEED IN FORMA PAUPERIS
PRUSUANT TO 28 U.S.C § 1915

Pursuant to 28 U.S.C § 1915, regarding proceedings in forma pauperis, I carline Vilbon, write
this statement in support of the Motion to Proceed In Forma Pauperis filed in this Court on
August 19, 2021, and report that:

1. The purpose of the Motion to Proceed In forma Pauperis is to secure the commencement
of my appeal without prepayment.

2. [am unable to pay the fees or give security for the Appeal.

I, Carline Vilbon, attest that the above information is true and accurate to the best of my
knowledge and signed under the penalties and pains of perjury on the 20" day of August, 2021.

Aeae bes pBor seal Nafal Dacasn0e? |20)r00

 

 

74 Prince Street Notary Public

Pawtucket, RI. 02860

Ph: (401) 654-3470 Dated August 20, 2021

Email: villbonc@yahoo.com

Dated: August 20, 2021 My Commission Expires
KYLE TREANOR

Notary Public, State of Rhode Island
My Commission Expires June 07, 2625

 

 

 
